DETAILED ACTION
This office action is in response to a Response After Final Action field 3/26/2021.
Claims 5 and 16 have been amended.  Claim 20 was previously cancelled.  Thus claims 1-19 and 21 were examined.
Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in Japan on 03/19/2018 .  Examiner notes the priority documents to JP2018-051233 have been received by the USPTO. 
The objections and ejections form the prior correspondence that are not restated herein are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (Hayes et al., US 2016/0004479 A1) in view of Koyanagi (Koyanagi US 2006/0059489 A1).

Regarding claim 1,  Hayes teaches A memory system, comprising: a plurality of nonvolatile memory chips including a first memory chip and a second memory chip (Hayes [0024] and [Abstract] that discloses a plurality of nonvolatile memory die packages which are each an example of a memory chip.)
accessible in parallel; (Hayes [0017] and [0067] that discloses parallel processing, for example controller 212 may execute step 706 in parallel, where controller 212 is a component of the memory Storage Node 150 as shown in Fig. 4.   See also Hayes Fig 7 and Hayes [0067] discloses action 708 where for each channel, the next operation is executed (thus in parallel).)
and a controller configured to: maintain a first queue associated with the first memory chip and a second queue associated with the second memory chip, (Hayes [0011] discloses FIG. 6 diagrams a controller with operation queues coupled to the flash memory.   Hayes [0048] and FIG. 6 that show a plurality of operation queues, where operation queues such as first queue from the RD/WR/ER set of queues that feed the two Flash Die 222 on the left are associated with the flash die on the left and a second operation queue from the RD/WR/ER set of queues that feed the two Flash Die 222 on the right of Flash Memory 206 are associated with the flash die on the right.)
establish arbitration rules representing an ordering of queues (Hayes [0055]-[0065] discloses scheduling policies which are examples of arbitration rules that schedule queueing commands to the memory.)
based on measured differences between a first command processing speed for commands from the first queue to the first memory chip and a second command processing speed for commands from the second queue to the second chip, (Hayes [0061]-[0062] 
store a first command to be executed by the first memory chip in the first queue, store a second command to be executed by the second memory chip in the second queue, (See Hayes FIG. 6 that shows a plurality of queue sets of RD/WR/ER queues each set of queues directed to separate die (an example of separate memory chips) and the queue set on the left side of the diagram are targeted for two die on the left side of the diagram and the queue set on the right side of the diagram are targeted for two die on the right side of the diagram accessible by a separate channel bus (512))
select the first or second command for output from the respective first or second queue based on the arbitration rules, (Hayes [0048] that discloses controller 212 prioritizes (i.e. selects) operations in the operation queues 510 according to scheduling policies 514, 
and outputting the selected one of the first or second command from the respective first or second queue, then outputting the non-selected one of the first or second command from the respective first or second queue.  ( Hayes [0017] discloses that Hayes makes decision based on system wide data.   Hayes [0051] that discloses the controller 212 selects a first operation from among operations at the heads of operation queues 510 or from anywhere within the write operation queue.   Hayes [0048] discloses there may be a write queue and a separate write queue dedicated to user data and Hayes [0056] and [0059] discloses that user write data would have priority over other write data (such as writing garbage collection data).  Hayes FIG. 7 discloses at step 708 the next operation is selected from the RD/WR/ER queues and scheduled according to a plurality of best fit scheduling policies and the system returns to 702 and would repeat the process there were no “New operation(s) arrive?”  (which would happen if you originally had two write operations pending and no new operations arrived). Thus Hayes would output the first best fit selected write command from the user data write operation queue and then return to step 706 to schedule the second write command.)
Hayes [0052] teaches a shortest job first scheduling policy.  Hayes [0055]-[0065] teaches a non-exhaustive list of additional scheduling policies may also be applied in various combinations.   However, Hayes does not explicitly teach a scheduling policy based on lowest command speed first.    Thus, Hayes does not explicitly teach wherein the first queue is before the second queue in the ordering whenever the first command processing speed is lower than the second command processing speed, and the second queue is before the first queue in the ordering whenever the second command processing speed is lower than the first command processing speed.
Koyanagi, of a similar field of endeavor, further teaches wherein the first queue is before the second queue in the ordering whenever the first command processing speed is lower than the second command processing speed, and the second queue is before the first queue in the ordering whenever the second command processing speed is lower than the first command processing speed.  (Hayes[0026] discloses that a CPU 156 will break up write data, and transmit the data out to various non-volatile storage for scheduling and processing.  Koyanagi  [0020]-[0021] and [0027] discloses that when a parent divides a job into a plurality of parallel jobs to be performed by a plurality of child nodes, the turnaround time (TAT) is shortened when priority is given to the slowest child or node.    In the solution of Hayes in view of Koyanagi, the memory controller of Hayes is performing the scheduling of tasks equivalent to the parent of Koyanagi scheduling tasks and the Flash Die 222 of Hayes performing the read/write/program commands are equivalent to the resulting parallel jobs to be performed by the child nodes of Koyanagi.   Thus the Memory controller of Hayes that selects from a variety of scheduling policies would select commands from the first queue for execution on the first chip before selecting the second command on the second queue for execution on the chip when the processing speed of chip 1 is slower than the processing speed of chip 2, and would select commands from the second queue for execution on the second chip before selecting 
Hayes and Koyanagi are in a similar field of endeavor as both relate to efficiently scheduling work in a system that divides a request into smaller tasks and schedules the tasks according to priorities.    Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the slowest job first scheduling scheme of Koyanagi into the solution of Hayes.  One would have been motivated to do so in order to (Koyanagi [0027]) shorten the total turnaround time of the entire parallel job, where the parallel job represents the series of writes created by the CPU breaking up write data.
The reasons for obviousness to incorporate Koyanagi into Hayes regarding claims 2-4 and 21 are the same as those presented for claim 1.


Regarding claim 2, The combination of Hayes and Koyanagi teaches all of the limitations of claim 1 above. Hayes further teaches wherein the controller is further configured to: measure the first command processing speed based on a time until completion of an execution of a command for the first memory chip after transmission of the command from the first queue to the first memory chip; and measure the second command processing speed based on a time until completion of an execution of a command for the second memory chip after transmission of the command from the second queue to the second memory chip. (Hayes [0052] discloses that the shortest job first scheduling policy is based on the job that requires the least amount of time based on the expected execution time.  Shorter latency is an 


Regarding claim 3, The combination of Hayes and Koyanagi teaches all of the limitations of claim 1 above. Hayes further teaches wherein the first command is one of a program command, a read command, or an erase command, and the second command is one of a program command, a read command, or an erase command.  (Hayes FIG. 6 and supporting paras [0048]-[0049] that discloses placing operation requests for reading data, writing data, or erasing (a block of flash) in the read queues, write queues, and erase queues, where operation requests are an example of commands.  See FIG. 6, which has a set of read/write/erase (RD/WR/ER) queues.)


Regarding claim 4, The combination of Hayes and Koyanagi teaches all of the limitations of claim 1 above. Hayes further teaches wherein the first command is a program command for writing first data in the first memory chip, and the second command is a program command for writing second data in the second memory chip.  (Hayes FIG. 6 and supporting para [0051]  that discloses controller 212 selects an operation from among operations at the heads of the 


Regarding claim 5, Hayes teaches A memory system, comprising: a nonvolatile memory including a plurality of memory chips including a first memory chip and a second memory chip (Hayes [0024] and [Abstract] that discloses a plurality of nonvolatile memory die packages which are each an example of a memory chip.)
that are capable of operating in parallel; (Hayes [0017] and [0067] that discloses parallel processing, for example controller 212 may execute step 706 in parallel, where controller 212 is a component of the memory Storage Node 150 as shown in Fig. 4.   See also Hayes Fig 7 and Hayes [0067] discloses action 708 where for each channel, the next operation is executed (thus in parallel).)
and a controller configured to: maintain a plurality of queues including a first queue and a second queue in which commands are stored then transmitted to a memory chip,  (Hayes [0011] discloses FIG. 6 diagrams a controller with operation queues coupled to the flash memory.   Hayes [0048]-[0049] and FIG. 6 that show a plurality of queues (a first RD/WR/ER set of queues that receive requests and transfer the requests to two Flash Die 222 on the left, and a second RD/WR/ER set of queues that receive requests and transfer requests two Flash Die 
store a first command in the first queue, store a second command in the second queue, (See Hayes FIG. 6 that shows a plurality of queue sets of RD/WR/ER queues each set of queues directed to separate die (an example of separate memory chips) and the queue set on the left side of the diagram are targeted for two die on the left side of the diagram and the queue set on the right side of the diagram are targeted for two die on the right side of the diagram accessible by a separate channel bus (512).   See also Hayes [0003] that shows receiving operations relating to a flash memory are placed in one of the plurality of operation queues. and Hayes [0011] that the Fig.6 operation queues for RD/WR/ER are shown by element 510.   See also Hayes [0048] that discloses there may be a write queue and a user data write queue.)
and transmit the first command from the first queue to the one of the first or second memory chips associated with the first queue, then transmit the second command to the other one of the first or second memory chips associated with the second queue. (Hayes [0051] that discloses the controller 212 selects a first operation from among operations at the heads of operation queues 510.   Hayes discloses that the operations may be selected among operations at the heads of the operation queues 510.  Hayes [0061] discloses that the selection may be among two writes.   Hayes FIG. 7 discloses at step 708 the next operation is selected from the RD/WR/ER queues according to best fit is scheduled and the system returns to 702, where if no “New operation(s) arrive?”  (which would happen if you originally had two operations in the queues and no new operations arrived), Thus Hayes would select the first 

However, Hayes does not explicitly teach change the association of the first queue to the first memory chip whenever the first memory chip has a slower measured command processing speed than the second chip, and change the association of the first queue to the second memory chip whenever the second memory chip has the slower measured command processing speed, change the association of the second queue to the other one of the first or second memory chips having a faster measured command processing speed.
Koyanagi, of a similar field of endeavor, further teaches change the association of the first queue to the first memory chip whenever the first memory chip has a slower measured command processing speed than the second chip, and change the association of the first queue to the second memory chip whenever the second memory chip has the slower measured command processing speed, change the association of the second queue to the other one of the first or second memory chips having a faster measured command processing speed,  (Hayes[0026] discloses that a CPU 156 will break up write data, and transmit the data out to various non-volatile storage for scheduling and processing.  Koyanagi  [0020]-[0021] and [0027] discloses that when a parent divides a job into a plurality of parallel jobs to be performed by a plurality of child nodes, the turnaround time (TAT) is shortened when priority is given to the slowest child or node.    In the solution of Hayes in view of Koyanagi, the memory controller of Hayes is performing the scheduling of tasks equivalent to the parent of Koyanagi 
Hayes and Koyanagi are in a similar field of endeavor as both relate to efficiently scheduling work in a system that divides a request into smaller tasks and schedules the tasks according to priorities.    Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the slowest job first scheduling scheme of Koyanagi into the solution of Hayes.  One would have been motivated to do so in order to (Koyanagi [0027]) shorten the total turnaround time of the entire parallel job, where the parallel job represents the series of writes created by the CPU breaking up write data.
The reasons for obviousness to incorporate Koyanagi into Hayes regarding claims 6-11 are the same as those presented for claim 5.

Hayes in view of Koyanagi teaches change the association of the first queue to the second memory chip whenever the second memory chip has the slower measured command change the association of the second queue to the other one of the first or second memory chips having a faster measured command processing speed. 
(Hays FIG.7 and step 702 discloses that new operations may arrive and the system will reevaluate the operation queues according to scheduling policies for the newly arrived operations at step 706.    Thus, for the first two writes, the first write may be associated with a user write from one operation queue and it is scheduled to the slow measured command processing speed of chip 1 of the first of the two 212 chips attached to the queue and schedule the second garbage collection write to the  second chip of the first of the two 212 chips attached to the queue.   When two additional writes arrive, a user write and a garbage collection write, per Hayes [0064] the garbage collection write may have been in the queue longer and thus would be scheduled first.   Hayes in view of Koyanagi that schedules jobs to the lowest processing speed device first would schedule the garbage collection to the slowest processing speed queue, the first queue and would schedule the subsequent user write data to the faster processing speed queue to the second chip.   This would change the associations for the queues for the second set of operations.  More specifically, Hayes would change the association of the first queue to the second memory chip whenever the second memory chip has the slower measured command processing speed, change the association of the second queue to the other one of the first or second memory chips having a faster measured command processing speed. 
Hayes and Koyanagi are in a similar field of endeavor as both relate to efficiently scheduling work in a system that divides a request into smaller tasks and schedules the tasks according to priorities.    Thus it would have been obvious to a person of ordinary skill in the art 
The reasons for obviousness to incorporate Koyanagi into the combination of Hayes and Koyanagi regarding claims 6-11 are the same as those presented for claim 5.



Regarding claim 6, The combination of Hayes and Koyanagi teaches all of the limitations of claim 5 above.
Hayes further teaches wherein the controller is further configured to: measure a command processing speed for the first memory chip based on a time until completion of an execution of a command for the first memory chip; and measure a command processing speed for the second memory chip based on a time until completion of an execution of a command for the second memory chip.  (Hayes [0052] discloses that the shortest job first scheduling policy is based on the job that requires the least amount of time based on the 


Regarding claim 7, The combination of Hayes and Koyanagi teaches all of the limitations of claim 5 above.
Hayes further teaches wherein the controller is configured to measure the command processing speeds for the first and second memory chips (Hayes [0052] discloses that the shortest job first scheduling policy is based on the job that requires the least amount of time based on the expected execution time.  Thus Hayes suggest some form of measurement of the execution time, which is an example of command processing speed.)
by executing firmware.  (Hayes [0075] ‘A module, an application, a layer, an agent or other method-operable entity could be implemented as hardware, firmware or a processor executing software, or combinations thereof.’  Thus Hayes suggests any method function disclosed by Hayes, such as determining the execution time, could be measured by firmware.)


Regarding claim 8, The combination of Hayes and Koyanagi teaches all of the limitations of claim 5 above.
Hayes further teaches wherein the controller is configured by executing firmware (Hayes [0075] discloses firmware for method-operable entities.) 
to associate each queue in the plurality of queues with a memory chip in the plurality of memory chip (Hayes [0011] discloses FIG. 6 diagrams a controller with operation queues coupled to the flash memory.   Hayes [0048] and FIG. 6 that show a plurality of operation queues (a first RD/WR/ER set of queues as well as customer data write queues, etc.) that feed the two Flash Die 222 on the left, and a second set of operation queues that feed the two Flash Die 222 on the right of Flash Memory 206.  Note that since the firmware is sending data from the RD/WR/ER queues to the attached chips it is a controller that is configured by executing firmware to associate each queue with a memory chip.)
according to a measured command processing speed of the memory chip.  (Hayes [0052] discloses that the shortest job first scheduling policy is based on the job that requires the least amount of time based on the expected execution time.  The expected execution time is an example of the time until completion of an execution of a command, which is an example of command processing speed.  Shorter latency is an example of a measured difference in command processing speed. )

Regarding claim 9,  The combination of Hayes and Koyanagi teaches all of the limitations of claim 5 above.
Hayes further teaches wherein the first command is one of a program command, a read command, and an erase command, and the second command is one of a program command, a read command, and an erase command. (Hayes FIG. 6 and supporting paras [0048]-[0049] that discloses placing requests for reading data, writing data, or erasing (a block 


Regarding claim 10, The combination of Hayes and Koyanagi teaches all of the limitations of claim 5 above.
Hayes further teaches wherein the first command is a program command for writing first data, and the second command is a program command for writing second data.  (Hayes FIG. 6 and supporting para [0051]  that discloses controller 212 selects an operation from among operations at the heads of the operation queues 510 (which includes 2 write queues and 2 customer data write queues) and supporting para [0061] that discloses the selection may be between two writes having different latencies.   Thus the two commands may be write commands, which are examples of program commands from writing data.) 


Regarding claim 21, The combination of Hayes and Koyanagi teaches all of the limitations of claim 1 above.
Koyanagi, further teaches wherein the controller is configured to establish the arbitration rules based solely on the measured differences between the first command processing speed and the second command processing speed.   (Koyanagi [Abstract] and [0024] that discloses that the sole scheduling mechanism for scheduling is the speed of the process.   Thus Hayes in view of Koyanagi teaches the controller configured to establish 


Claims 11, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Koyanagi, Atkinson (Atkinson US 2007/0101041 A1) and Hur (HUR et al., US 2015/0032915 A1).

Regarding claim 11, Hayes teaches A memory system, comprising: a nonvolatile memory including a plurality of memory chips including a first memory chip and a second memory chip (Hayes [0024] and [Abstract] that discloses a plurality of nonvolatile memory die packages which are each an example of a memory chip.)
that are capable of operating in parallel;  (Hayes [0017] and [0067] that discloses parallel processing, for example controller 212 may execute step 706 in parallel, where controller 212 is a component of the memory Storage Node 150 as shown in Fig. 4.   See also Hayes Fig 7 and Hayes [0067] discloses action 708 where for each channel, the next operation is executed (thus in parallel).)
and a controller having a plurality of queues including a first queue associated with the first memory chip and a second queue associated with the second memory chip (Hayes [0011] discloses FIG. 6 diagrams a controller with operation queues coupled to the flash memory.   Hayes [0048] and FIG. 6 that show a plurality of operation queues, where operation 
and configured to: set an output order for the plurality of queues (Hayes [0051] and [0055]-[0065] discloses scheduling policies which are examples of arbitration rules that set the output order for the plurality of queues.)
receive a first command to be executed by the first memory chip; store the first command in the first queue; receive a second command to be executed by the second memory chip; store the second command in the second queue; (See Hayes FIG. 6 that shows a plurality of queue sets of RD/WR/ER queues each set of queues directed to separate die (an example of separate memory chips) and the queue set on the left side of the diagram are targeted for two die on the left side of the diagram and the queue set on the right side of the diagram are targeted for two die on the right side of the diagram accessible by a separate channel bus (512))
and outputting the first or second command from the respective first or second queue according to the output order for the plurality of queues,   ( See also Hayes [0048]-[0049] that discloses the queues store read, write, and erase requests.   See also Hayes [0051] and [0055]-[0065] that discloses controller 112 schedules the commands to the flash memory per scheduling policies.)
then outputting the other one of the first or second command from the respective first or second queue according to the output order for the plurality of queues.  (Hayes [0017] 
Hayes [0052] teaches a shortest job first scheduling policy.  Hayes [0055]-[0065] teaches a non-exhaustive list of additional scheduling policies.  However, Hayes does not explicitly teach a scheduling policy based on the transmission speed.  Thus Hayes does not explicitly teach based on differences in measured command transmission speed for commands from the respective queues of the plurality of queues to a respectively associated memory chip in the plurality of memory chips, wherein the output order sets the first queue to be before the second queue whenever a first command transmission speed measured for the first queue is lower than a second command transmission speed for the second queue, and the second queue before the first queue whenever the second command transmission speed is lower than the first command transmission speed.
based on differences in measured command transmission speed for commands from the respective queues of the plurality of queues to a respectively associated memory chip in the plurality of memory chips, wherein the output order sets the first queue to be before the second queue whenever a first command transmission speed measured for the first queue is lower than a second command transmission speed for the second queue, and the second queue before the first queue whenever the second command transmission speed is lower than the first command transmission speed; (Hayes[0026] discloses that a CPU 156 will break up write data, and transmit the data out to various non-volatile storage for scheduling and processing.  Koyanagi  [0020]-[0021] and [0027] discloses that when a parent divides a job into a plurality of parallel jobs to be performed by a plurality of child nodes, the turnaround time (TAT) is shortened when priority is given to the slowest child or node.    In the solution of Hayes in view of Koyanagi, the memory controller of Hayes is performing the scheduling of tasks equivalent to the parent of Koyanagi scheduling tasks and the Flash Die 222 of Hayes performing the read/write/program commands are equivalent to the resulting parallel jobs to be performed by the child nodes of Koyanagi.   Thus the Memory controller of Hayes that selects from a variety of scheduling policies would select commands from the first queue for execution on the first chip before selecting the second command on the second queue for execution on the chip when the processing speed of chip 1 is slower than the processing speed of chip 2, and would select commands from the second queue for execution on the second chip before selecting commands form the first queue for execution on the first chip when the command processing speed of the second chip is lower than the first chip.)

The reasons for obviousness to combine Koyanagi into Hayes regarding claims 12-15 are the same as those presented for claim 11.
However, the combination of Hayes and Koyanagi does not explicitly disclose the speed of the command as an expression of command transmission speed.   Thus Hayes in view of Koyanagi does not explicitly disclose based on differences in measured command transmission speed for commands from the respective queues of the plurality of queues to a respectively associated memory chip in the plurality of memory chips, wherein the output order sets the first queue to be before the second queue whenever a first command transmission speed measured for the first queue is lower than a second command transmission speed for the second queue, and the second queue before the first queue whenever the second command transmission speed is lower than the first command transmission speed; 
Atkinson, of a similar field of endeavor, further discloses based on differences in measured command transmission speed for commands from the respective queues of the plurality of queues to a respectively associated memory chip in the plurality of memory chips, wherein the output order sets the first queue to be before the second queue whenever a first command transmission speed measured for the first queue is lower than a second command transmission speed for the second queue, and the second queue before the first queue whenever the second command transmission speed is lower than the first command transmission speed; (Atkinson [0010] discloses controlling data transfer speed of a memory bus in a memory device in order to control power consumption.    Thus the solution of Hayes in view of Koyanagi will have a variety of bus speeds for buses 512 shown in Hayes, FIG. 6, element 512.   This will result in a change to the total speed of the request, since the total speed of the request may include the command transmission speed (as well as the command processing speed).   Thus, the solution of Hayes in view of Koyanagi that schedules the slowest job first and measure the job speed based on the unequal bus processing speed of Atkinson will schedule the output order of the first queue before the second queue whenever the command transmission speed measured for the first queue is lower than the first transmission speed.)
Hayes, Koyanagi, and Atkinson are all in a similar field of endeavor as all relate to efficiently scheduling work in a system that divides a request into smaller tasks and schedules the tasks according to priorities.  Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the transmission speed adjustments of Atkinson into the solution of Hayes and Koyanagi.  One would be motivated to do so in order to (Atkinson [0003]) reduce the consumption of power, especially when temperatures get too high, by showing the data transfer speed, thus reducing power consumption, temperature, and heat generation by the memory controller when transmission speed is a significant component of the processing speed.


However, the combination of Hayes, Koyanagi, and Atkinson does not disclose a measured command transmission speed.  
Hur, of a similar field of endeavor, further discloses a measured command transmission speed (Hur [0075] discloses the data transfer speed manger 3115 measures the amount of data transfer of the application 3110 per unit of time.   Thus the solution of Hayes in view of Koyanagi, Atkinson and Hur measures the command transfer speed, since the data transfer of Hur is a command.)
Hayes, Koyanagi, Atkinson and Hur all  in a similar field of endeavor as all relate to efficiently scheduling work in a system that divides a request into smaller tasks and schedules the tasks according to priorities.  Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the measured transfer speed of Hur into the solution of Hayes, Koyanagi, and Atkinson.  One would be motivated to do so since (Hur [0075]) an actual transfer speed usage allows the system to more efficiently manage transfer speed usage versus some non-measured/estimated speed.
The reasons for obviousness to combine Hur into the combination of Hayes, Koyanagi, and Atkinson regarding claims 12-15 are the same as those presented for claim 11.


Regarding claim 14, The combination of Hayes in view of Koyanagi, Atkinson, and Hur teaches all of the limitations of claim 11 above.  Hayes further teaches wherein the first command is one of a program command, a read command, or an erase command, and the second command is one of a program command, a read command, or an erase command.  (Hayes FIG. 6 and supporting paras [0048]-[0049] that discloses placing requests for reading data, writing data, or erasing (a block of flash) in the read queues, write queues, and erase queues, where a program write operation is an example of a program operation.  See FIG. 6, which has a set of read/write/erase (RD/WR/ER) queues.)


Regarding claim 15, The combination of Hayes in view of Koyanagi, Atkinson, and Hur teaches all of the limitations of claim 11 above.  Hayes further teaches wherein the first command is a program command for writing first data in the first memory chip, and the second command is a program command for writing second data in the second memory chip.  (Hayes FIG. 6 and supporting para [0051]  that discloses controller 212 selects an operation from among operations at the heads of the operation queues 510 (which includes 2 write queues) and supporting para [0061] that discloses the selection may be between two writes having different latencies.   See also Hayes [0048] that discloses there may be a normal write queue to select operation from and a user data write queue to select operation from that a controller may select from.) 


Regarding claim 16, Hayes teaches A memory system, comprising: a nonvolatile memory including a plurality of memory chips including a first memory chip and a second memory chip (Hayes [0024] and [Abstract] that discloses a plurality of nonvolatile memory die packages which are each an example of a memory chip.)
that are capable of operating in parallel;  (Hayes [0017] and [0067] that discloses parallel processing, for example controller 212 may execute step 706 in parallel, where controller 212 is a component of the memory Storage Node 150 as shown in Fig. 4.   See also Hayes Fig 7 and Hayes [0067] discloses action 708 where for each channel, the next operation is executed (thus in parallel).)
and a controller configured to: maintain a plurality of queues including a first queue for storing commands and a second queue into which commands are stored then transmitted to a memory chip, ((Hayes [0011] discloses FIG. 6 diagrams a controller with operation queues coupled to the flash memory.   Hayes [0048]-[0049] and FIG. 6 that show a plurality of queues (a first RD/WR/ER set of queues that receive requests and transfer the requests to two Flash Die 222 on the left, and a second RD/WR/ER set of queues that receive requests and transfer requests two Flash Die 222 on the right of Flash Memory 206, where the channel bus 512 couples multiple operation queues 510- to multiple flash dies 222.)
store a first command in the first queue, store a second command in the second queue, (See Hayes FIG. 6 that shows a plurality of queue sets of RD/WR/ER queues each set of queues directed to separate die (an example of separate memory chips) and the queue set on the left side of the diagram are targeted for two die on the left side of the diagram and the queue set on the right side of the diagram are targeted for two die on the right side of the 
and transmit the first command from the first queue to the one of the first or second memory chips associated with the first queue, then transmit the second command to the other one of the first or second memory chips associated with the second queue.  (ayes [0051] that discloses the controller 212 selects a first operation from among operations at the heads of operation queues 510.   Hayes discloses that the operations may be selected among operations at the heads of the operation queues 510.  Hayes [0061] discloses that the selection may be among two writes.   Hayes FIG. 7 discloses at step 708 the next operation is selected from the RD/WR/ER queues according to best fit is scheduled and the system returns to 702, where if no “New operation(s) arrive?”  (which would happen if you originally had two operations in the queues and no new operations arrived), Thus Hayes would select the first write which may be from an write queue on the left side of Fig 6, and destined to one of the two die 222 shown on the left hand side of FIG.6, and then select the second write command for output destined to one of the two die 22 shown on the right hand side of FIG. 6.  )
However, Hayes does not explicitly teach change the association of the first memory chip to the first queue whenever the first memory chip has the slower command transmission speed, and change the association of the second memory chip to the first queue whenever the second memory chip has the slower command transmission speed, change the association of  the second queue to the other one of the first or second memory chips having the faster command transmission speed, 
Koyanagi, of a similar field of endeavor, further teaches change the association of the first memory chip to the first queue whenever the first memory chip has the slower command transmission speed, and change the association of the second memory chip to the first queue whenever the second memory chip has the slower command transmission speed, change the association of  the second queue to the other one of the first or second memory chips having the faster command transmission speed, 
(Hayes[0026] discloses that a CPU 156 will break up write data, and transmit the data out to various non-volatile storage for scheduling and processing.  Koyanagi  [0020]-[0021] and [0027] discloses that when a parent divides a job into a plurality of parallel jobs to be performed by a plurality of child nodes, the turnaround time (TAT) is shortened when priority is given to the slowest child or node.    In the solution of Hayes in view of Koyanagi, the memory controller of Hayes is performing the scheduling of tasks equivalent to the parent of Koyanagi scheduling tasks and the Flash Die 222 of Hayes performing the read/write/program commands are equivalent to the resulting parallel jobs to be performed by the child nodes of Koyanagi.   Thus the Memory controller of Hayes that selects from a variety of scheduling policies would select the command from the first queue for execution on the first chip before selecting the second command on the second queue for execution on the chip when the speed of chip 1 is slower than the processing speed of chip 2, and would select the second command from the second queue for execution on the second chip before selecting commands form the first 
Hayes and Koyanagi are in a similar field of endeavor as both relate to efficiently scheduling work in a system that divides a request into smaller tasks and schedules the tasks according to priorities.    Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the slowest job first scheduling scheme of Koyanagi into the solution of Hayes.  One would have been motivated to do so in order to (Koyanagi [0027]) shorten the total turnaround time of the entire parallel job, where the parallel job represents the series of writes created by the CPU breaking up write data.
The reasons for obviousness to incorporate Koyanagi into Hayes regarding claims 17-19 are the same as those presented for claim 16.

Hayes in view of Koyanagi teaches change the association of the first queue to the second memory chip whenever the second memory chip has the slower measured command processing speed, change the association of the second queue to the other one of the first or second memory chips having a faster measured command processing speed. 
(Hays FIG.7 and step 702 discloses that new operations may arrive and the system will reevaluate the operation queues according to scheduling policies for the newly arrived operations at step 706.    Thus, for the first two writes, the first write may be associated with a user write from one operation queue and it is scheduled to the slow measured command processing speed of chip 1 of the first of the two 212 chips attached to the queue and schedule the second garbage collection write to the  second chip of the first of the two 212 chips change the association of the first queue to the second memory chip whenever the second memory chip has the slower measured command processing speed, change the association of the second queue to the other one of the first or second memory chips having a faster measured command processing speed. 
Hayes and Koyanagi are in a similar field of endeavor as both relate to efficiently scheduling work in a system that divides a request into smaller tasks and schedules the tasks according to priorities.    Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the slowest job first scheduling scheme of Koyanagi into the solution of Hayes.  One would have been motivated to do so in order to (Koyanagi [0027]) shorten the total turnaround time of the entire parallel job, where the parallel job represents the series of writes created by the CPU breaking up write data.   A system that duplicates a write to a primary and backup system would be an example of a system the creates two writes in parallel and would write to separate chips, selecting the slowest chip first so that the total turnaround time to report the results may be shortest in 
The reasons for obviousness to incorporate Koyanagi into the combination of Hayes and Koyanagi regarding claims 17-19 are the same as those presented for claim 16.

However, the combination of Hayes and Koyanagi does not explicitly disclose the speed of the command as an expression of command transmission speed.  Thus Hayes in view of Koyanagi does not explicitly disclose change the association of the first memory chip to the first queue whenever the first memory chip has the slower command transmission speed, and change the association of the second memory chip to the first queue whenever the second memory chip has the slower command transmission speed, change the association of  the second queue to the other one of the first or second memory chips having the faster command transmission speed, 
Atkinson, of a similar field of endeavor, further discloses change the association of the first memory chip to the first queue whenever the first memory chip has the slower command transmission speed, and change the association of the second memory chip to the first queue whenever the second memory chip has the slower command transmission speed, change the association of  the second queue to the other one of the first or second memory chips having the faster command transmission speed,  (Atkinson [0010] discloses controlling data transfer speed of a memory bus in a memory device in order to control power consumption.    Thus the solution of Hayes in view of Koyanagi will have a variety of bus speeds for buses 512 shown in Hayes, FIG. 6, element 512.   This will result in a change to the total speed of the request, since 
Hayes, Koyanagi, and Atkinson are in a similar filed of endeavor, as all in a similar field of endeavor as all relate to efficiently scheduling work in a system that divides a request into smaller tasks and schedules the tasks according to priorities.  Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the transmission speed adjustments of Atkinson into the solution of Hayes and Koyanagi.  One would be motivated to do so in order to (Atkinson [0003])) reduce the consumption of power, especially when temperatures get too high, by showing the data transfer speed, thus reducing power consumption, temperature, and heat generation by the memory controller.
The reasons for obviousness to incorporate Atkinson into Hayes and Koyanagi regarding claims 17-19 are the same as those presented for claim 16.



Claims 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Koyanagi, Atkinson, and Hur as disclosed in claim 11 above and further in view of Fluman (Fluman et al., US 2016/0139820)

Regarding claim 12, The combination of Hayes in view of Koyanagi, Atkinson and Hur teaches all of the limitations of claim 11 above.
However, the combination does not explicitly teach wherein the controller is further configured to: measure the first command transmission speed based on a count of the number of commands transmitted to the first memory chip during a predetermined period of time; and measure the second command transmission speed based on a count of the number of commands transmitted to the second memory chip during the predetermined period of time, wherein the controller measures the first and second command transmission speeds before the first command is received.  
Fluman, of a similar field of endeavor, further discloses wherein the controller is further configured to: measure the first command transmission speed based on a count of the number of commands transmitted to the first memory chip during a predetermined period of time;  (Fluman [0027] and [0028] discloses the expected amount of time required to process the command is determined based on the number of data blocks in each queue (including the first queue) where the number of blocks in the read/write queues is based on the number of commands transmitted to the first memory chip.   The predetermined time is the interval since the time the oldest command in the first queue was initiated.)
and measure the second command transmission speed based on a count of the number of commands transmitted to the second memory chip during the predetermined period of time,  (Fluman [0027] and [0028] disclose the expected amount of time required to process the command is determined based on the number of data blocks in each queue 
wherein the controller measures the first and second command transmission speeds before the first command is received. (Fluman [0037] discloses a test period for measuring the intrinsic read/write speeds of a single 4k block or other data writes such as KB/s MB/s or GB/s which is done immediately after the storage is installed and there are no other (non-test) reads or writes being processed.)
Hayes, Koyanagi, Atkinson, Hur and Fluman are all in a similar field of endeavor as all relate to efficiently scheduling work in a system that divides a request into smaller tasks and schedules the tasks according to priorities.   Thus it would have been obvious to one of ordinary skill before the claimed invention was effectively filed to incorporate the I/O speed and queue contents to estimate latency of any command in selecting an appropriate output device/queue as discussed by Fluman into the solution of Hayes, Koyanagi, Atkinson, and Hur.   One would be motivated to do so  in order to (Fluman [0023]) minimize the latency due to read and write tasks expected before an operation begins.

Regarding claim 13, The combination of Hayes in view of Koyanagi, Atkinson, and Hur teaches all of the limitations of claim 11 above.
wherein the controller is further configured to: generate a plurality of third commands to be executed by the first memory chip and store the plurality of third commands in the first queue; generate a plurality of fourth commands to be executed by the second memory chip and store the plurality of fourth commands in the second queue; (Examiner notes that this sequence of scheduling a second set of commands in response to the arrival of a third and fourth command may be construed as merely a repetition of the process described above in claim 11 and 12 with respect to the arrival of the first and second command.  See Hayes [0024 and [Abstract])
count, as a first number, the number of process start positions within a predetermined period for third commands transmitted to the first memory chip plus the number of process end positions for third commands executed by the first memory chip within the predetermined period; count, as a second number, the number of process start positions within the predetermined period for fourth commands transmitted to the second memory chip plus the number of process end positions for fourth commands executed by the second memory chip within the predetermined period; measure the first command transmission speed based on the first number; and measure the second command transmission speed based on the second number.  (Examiner notes that this sequence of scheduling a second set of commands in response to the arrival of a third and fourth command may be construed as merely a repetition of the process described above in claim 12 with respect to the processing of the first and second command.    See Fluman [0028])
The motivation to combine Fluman into the existing combination is the same as set forth in claim 12 above.


Regarding claim 17, The combination of Hayes, Koyanagi, and Atkinson teaches all of the limitations of claim 16 above.   However, the combination does not explicitly disclose wherein the controller is further configured to: measure the first command transmission speed based on a count of the number of commands transmitted to the first memory chip during a predetermined period of time; and measure the second command transmission speed based on a count of the number of commands transmitted to the second memory chip during the predetermined period of time.  
Fluman, of a similar field of endeavor further discloses wherein the controller is further configured to: measure the first command transmission speed based on a count of the number of commands transmitted to the first memory chip during a predetermined period of time; (Fluman [0028] discloses the expected amount of time required to process the command is determined based on the number of data blocks in each queue (including the first queue) where the number of blocks in the read/write queues is based on the number of commands transmitted to the first memory chip.   The predetermined time is the interval since the time the oldest command in the first queue was initiated.)
and measure the second command transmission speed based on a count of the number of commands transmitted to the second memory chip during the predetermined period of time.  (Fluman [0028] disclose the expected amount of time required to process the command is determined based on the number of data blocks in each queue (including the second queue) where the number of blocks in the read/write queues is based on the number of commands transmitted to the second memory chip.  The predetermined time is the interval since the time of the oldest command in the second queue was initiated.)



Regarding claim 18, The combination of Hayes, Koyanagi, and Atkinson teaches all of the limitations of claim 16 above.  
wherein the controller is further configured to: generate a plurality of third commands to be executed and store the plurality of third commands in the first queue; generate a plurality of fourth commands to be executed and store the plurality of fourth commands in the second queue; (Examiner notes that this sequence of scheduling a second set of commands in response to the arrival of a third and fourth command may be construed as merely a repetition of the process described above in claim 11 and 12 with respect to the arrival of the first and second command.  See Hayes [0024 and [Abstract])
count, as a first number, the number of process start positions within a predetermined period for third commands transmitted to the first memory chip plus the number of process end positions for third commands executed by the first memory chip within the predetermined period; count, as a second number, the number of process start positions within the predetermined period for fourth commands transmitted to the second memory chip plus the number of process end positions for fourth commands executed by the second memory chip within the predetermined period; measure the first command transmission speed based on the first number; and measure the second command transmission speed based on the second number.   (Examiner notes that this sequence of scheduling a second set of commands in response to the arrival of a third and fourth command may be construed as merely a repetition of the process described above in claim 12 with respect to the processing of the first and second command.    See Fluman [0028  )
The motivation to combine Fluman into the existing combination is the same as set forth in claim 17 above.


Regarding claim 19, The combination of Hayes, Koyanagi, and Atkinson teaches all of the limitations of claim 16 above.  
wherein the first command is one of a program command, a read command, and an erase command, and the second command is one of a program command, a read command, and an erase command.  (Hayes FIG. 6 and supporting paras [0048]-[0049] that discloses placing requests for reading data, writing data, or erasing (a block of flash) in the read queues, write queues, and erase queues.  See FIG. 6, which has a set of read/write/erase (RD/WR/ER) queues.)

Response to Arguments
Examiner thanks applicant for the claim updates and remarks in their Response After Final Action of 03/26/2021.   They have been fully considered and a detail response is below.

Improper Finality
Examiner agrees with applicant’s statement that the purported Final Office Action is improper and the finality of the office action sent 01/01/2021 is withdrawn.  Applicants claim amendments of 03/26/2021 have been entered.  This non-final office action is sent in response to applicants claim amendments of 03/26/2021.

35 U.S.C. § 112 (a) Rejection  Claim 21
As noted in the introduction of this office action, the objections and rejections from the prior correspondence that are not restated herein are withdrawn.   Examiner finds support for the term ‘solely’ in paragraph [0179] of the instant application that arbitrates based on arbitration rule 422A.  The 112(a)  rejection has been withdrawn.

35 U.S.C. § 103 Rejection  - claims 1-4, 11-15, and 21
Applicant argues on page 13 that Fluman does not concern arbitration rules. 
Examiner notes in the above non-final office action, Hayes is cited to teach scheduling policies for memory queues with output requests to be processed by memory chips, where scheduling policies are an example of arbitration rules that are used to schedule commands.  

Applicant further argues on page 14 Fluman necessarily also fails to each “select the first or second command for output from the respective first or second queue” since nothing in Fluman selects between the output from the different disk queues.
Examiner notes in the above office action Hayes is cited to teach “select the first or second command for output from the respective first or second queue”.

Applicant further argues on page 14 ‘Applicant objects to this informal taking of official Notice” with respect to examiners comment ‘As is well known in the art, duplicate writes as described by Fluman are either asynchronous or synchronous’.  
Examiner notes that the above office action does not cite asynchronous or synchronous communication.  Nonetheless, examiner provides the following evidence:
DEC operating system concepts – March 1996, attached to this office action, page 7-1 states ‘I/O operations on a file can either be synchronous or asynchronous.’
Oracle documentation for “Writing Device Drivers” states ‘Data transfers can be synchronous or asynchronous.’.
University of Illinois Chicago, Computer Science course notes for Operating System, File System implementation class notes  on page 12 writes may be either synchronous or asynchronous.
Again, the above office action not cite to Hayes, in view of Fluman and Gupta and does not seek to explain how the writes of Fluman would be understood when applying the logical of Gupta and does not refer to asynchronous and synchronous communication.  Applicant asserts the “writers” is entirely undefined.  Examiner notes that within the office action response, the 

Applicant further argues on page 15 for claim 1 and claim 11 Gupta fails to cure the deficiencies noted by applicant.  More specifically, ‘Gupta merely sorts presently unassigned jobs by size before assigning to “largest job” to the least loaded (shortest job list) machine, there is no ordering of queue or selection amongst queues for such machines. ‘
Examiner notes Gupta is not cited in the above non-final office action.   Nonetheless, examiner respectfully disagrees with applicant’s conclusion.  Examiner interprets ‘sorts presently unassigned jobs by size’ to ‘ordering of queue’ and interprets ‘assigning to “largest job” to the least loaded machine’ as a ‘selection amongst queues for such machines’.

Applicant argues on page 16 with respect to claim 15 ‘Other than the obvious hindsight bias involved, the office action provides no motivation for this switching between write and read commands in Fluman and Hayes.  
Examiner notes in the office action above Fluman is not cited for claim 15.  Nonetheless, Examiner notes that paragraph [0028] Fluman measures the expected amount of time required to execute each of the read and write operations based on the number of blocks in each queue, thus teaches the concept of incorporating the time of preceding commands as well as the command about to be scheduled in any estimation of the reading or writing time.  This concept is applicable to both reading and writing in Fluman.

Applicant argues on page 17 that Roberts fails to cures the deficiencies of Hayes for the newly amended limitations of claim 5 and 16.
Examiner respectfully disagrees.   Hayes in view of newly cited Koyanagi teaches the newly cited limitations as detailed in the office action above.

Applicants remaining arguments to independent claims 5, 11, and 16 all are based on logic similar to that of claim 1, thus have been addressed in the claim rejections and remarks relating to claim 1 above.

Applicant’s arguments relating to dependent claims 2-4, 6-10, 12-15, and 17-19 are all based on perceived errors in the base claims which have been addressed in the claim rejections and remarks of the base claims above.










Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicants disclosure is Torii (Torri et al., US 0215/018970044A1) that discloses graphics memory operations may be built from high-speed external memory from a plurality of chips because of the high bandwidth requirements of double-buffer frame buffers, which output to a first frame, and while that operation is being performed, gather the next frame in a second frame buffer.   Thus to improve performance, graphics frames may be split and handled in parallel by the multiple chips so that the output to the next frame buffer may be handle in 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131.  The examiner can normally be reached on M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                 /William E. Baughman/Primary Examiner, Art Unit 2138